 

Exhibit 10.1

 

Internap Corporation

2015 Short Term Incentive Plan

 

Establishment of Plan

 

Internap Corporation (the “Company”) has established the 2015 Short Term
Incentive Plan (the “2015 Plan”) to provide for the award of cash bonuses to
eligible participants based, in part, upon the financial performance of the
Company in the fiscal year ended December 31, 2015. The 2015 Plan supersedes all
prior versions of any short term incentive plan or other similar bonus plan but
does not supersede the Company’s Employment Security Plan or any Employment
Security Agreement or any terms thereof.  

 

Purpose of the 2015 Plan

 

The purpose of the 2015 Plan is to:

 

● Align participants’ actions with the accomplishment of key corporate financial
and operational goals; ● Encourage and reward individuals, as applicable, for
the achievement of specific personal and/or business unit objectives in support
of the corporate financial and operational goals; and ● Provide a range of
incentive compensation opportunities for each participant.

 

Effective Date

 

The 2015 Plan is effective as of January 1, 2015 and will expire on December 31,
2015 if not sooner terminated as provided herein.

 

Administration

 

The Compensation Committee (the “Committee”) of the Board of Directors
administers the 2015 Plan. The Committee may delegate any functions to
designated individuals who may be employees of the Company. Except as limited
herein, the Committee has full authority and discretion to interpret the 2015
Plan and to make all other determinations deemed necessary or advisable for the
administration of the 2015 Plan. All disputes associated with interpretation of
the 2015 Plan or awards hereunder shall be submitted to the Senior Vice
President of Human Resources.

 

Participation

 

Eligibility to participate in the 2015 Plan for Section 16 officers (as defined
in Rule 16a-1(f) under the Securities Exchange Act of 1934) is at the discretion
of the Committee.  Eligibility to participate in the 2015 Plan for all other
employees is at the discretion and invitation of the Chief Executive
Officer.  Employees participating in the 2015 Sales Incentive Plan for
Commissionable Sales Professionals, or any other operational sales incentive
plan, are not eligible to participate in the 2015 Plan.

 

Employees joining the Company after January 1, 2015 may be eligible to
participate in the 2015 Plan in the Committee’s discretion (in the case of
Section 16 officers) or the Chief Executive Officer’s discretion (in the case of
other employees). Any award made to an employee who participates for less than
the full year will be prorated based on the employee’s partial year service.

 



1

 



 

Key Terms and Definitions

 

Awards are based on achievement of individual and/or corporate goals. Individual
goals are specific and predefined for each participant (“Individual Targets”)
below the level of Senior Vice President (SVP). Corporate goals are specific
Bookings Net of Churn (BNoC), Revenue and EBITDA targets approved by the
Committee (each, a “Corporate Financial Target”).

 

The split between Corporate Financial Targets and Individual Targets differs by
position. The following table reflects the weightings of each component for each
position:

 



                STIP Incentive Compensation Weighting % By Position    
Objective  CEO/CFO/SVP's Non-BU VP's

BU VP's & All

other Staff

    Corp. Financial Tgt: Bookings Net of Churn 30% 20% 15%     Corp. Financial
Tgt: Revenue 30% 20% 15%     Corp. Financial Tgt: EBITDA 40% 30% 20%    
Individual Tgts: (1-3) 0% 30% 50%     Total at Target 100% 100% 100%  





 

The table below identifies the target incentives as a percentage of Base Salary
based on a participant’s position and the split between Corporate Financial
Targets and Individual Targets. At the CEO/CFO/SVP level, the maximum STIP
payout can equal up to 2 times the target incentive based on the achievement of
stretch Corporate Financial Targets.

              Position Grouping Target Incentive
(Varies by Role) Corporate
Financial Targets Individual
Targets     CEO/CFO/SVP Up to 100% 100% n/a     Non- BU Vice Presidents Up to
50% 70% 30%   Business Unit Vice Presidents Up to 50% 50% 50%   Directors and
other exempt employees Up to 25% 50% 50%     Non-exempt employees Up to 10%
Discretionary Discretionary              

Base Salary is defined as actual base salary earned during 2015, which would
exclude any bonuses, incentives or other allowances which may have been earned
or received during 2015.

  

Determination and Payment of Awards

 

The Committee has sole discretion to determine awards relative to Corporate
Financial Targets for all participants after consideration of any recommendation
by the Chief Executive Officer.  The Committee recommends to the full Board of
Directors, for their approval, any award to the Chief Executive Officer.

 

Any awards of the Individual Target component for participants is based on
management’s assessment of the level of achievement of the participant’s
specific Individual Targets.

 

Manner and Timing of Awards

 

All awards granted pursuant to the 2015 Plan shall be paid in cash (local
currency).  If the Committee determines to pay an award, the Company will make
any such award not later than March 15, 2016.

 

2

 



 

Recoupment of Awards 

If the Committee determines that any 2015 Plan participant has engaged in fraud
or intentional misconduct that has caused a restatement of the Company’s
financial statements, the Committee will review the award received or to be
received by that participant on the basis of the Company’s performance during
the periods affected by the restatement.  If the award would have been lower if
it had been based on the restated results, the Committee may seek recoupment of
the award.

 

Termination of Employment

 

In order to earn an award, a participant must be employed by the Company on the
date that the award is paid. If a participant is no longer an employee, for
whatever reason, on the date awards from the 2015 Plan are paid, the participant
shall not be deemed to have earned any award under the 2015 Plan and shall not
receive any award under the 2015 Plan. If, before the date awards from the 2015
Plan are paid, a participant has provided notice of intent to terminate
employment or the Company has notified a participant that the participant’s
employment will terminate, the participant shall not be deemed to have earned
any award under the 2015 Plan and shall not receive any award under the 2015
Plan.

 

If an employee dies or becomes disabled before the date awards from the 2015
Plan are paid, the Committee may, at its discretion, determine whether the
participant has earned any award under the 2015 Plan.  If the Committee
determines that such participant has earned an award and that the Company will
pay an award, the Company will make any such award not later than March 15,
2016.

 

In no event will awards under this 2015 Plan be either postponed or accelerated
in the event of termination of employment, except as provided herein.

 

Plan Termination and Amendment

 

The Committee may amend, modify, terminate or suspend operation of the 2015 Plan
at any time.  Notice of any such changes will be communicated to
participants.  In no event, however, will awards under the 2015 Plan be either
postponed or accelerated in the event that the 2015 Plan is terminated.

 

General Provisions

 

Benefits Not Guaranteed. Neither the establishment of the 2015 Plan nor
participation in the 2015 Plan shall provide any guarantee or other assurance
that an award will be payable under the 2015 Plan. There is no obligation of
uniformity of treatment of employees or participants under the 2015 Plan.

 

No Employment Right. Participation in the 2015 Plan does not constitute a
commitment, guarantee or agreement that the Company will continue to employ any
individual and this 2015 Plan shall not be construed or applied as an employment
contract or obligation.

 

Governing Law. The validity, construction and effect of the 2015 Plan shall be
determined in accordance with the laws of the State of Georgia without giving
effect to conflicts of law principles.

 

Severability. The provisions of the 2015 Plan are severable. If any provision is
determined to be unenforceable, in whole or in part, then such provision shall
be modified so as to be enforceable to the maximum extent permitted by law. If
such provision cannot be modified to be enforceable, the provision shall be
severed from the 2015 Plan to the extent unenforceable. The remaining provisions
and any partially enforceable provisions shall remain in full force and effect. 

 

3



